Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 11/8/22 is acknowledged.
	The applicant has overcome the rejection to claims 1-20 under 35 USC 102(a)(1) by amending claims 1 and 12 and canceling claims 7 and 18.  The rejection of claims 1-20 under 35 USC 102(a)(1) is withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brinkman et al. (7,726,125) and Farrell (5,235,809)
	
DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brinkman et al. (7,726,125) in view of Farrell (5,235,809)  Brinkman et al. discloses (claims 1 and 12) a method for controlling the operation of a work vehicle (FIG. 1), the work vehicle including an implement actuator 28 configured to control movement of an implement 14 of the work vehicle and a pump 42 configured to supply pressurized hydraulic fluid to the implement actuator 28 by initially controlling, with a computing device 104, an operation of the implement actuator based on operator inputs 114 received from an input device 38 while a load sensing system 54 of the work vehicle is operable to adjust an output of the pump 42, receiving, with the computing device 104, an input providing an indication that an implement-based movement operation is to be performed (shake out mode), deactivating, with the computing device 104, the load sensing system in response to the indication that the implement-based movement operation is to be performed, setting, with the computing device, the output of the pump 42 to a predetermined pump output (50%) when the load sensing system is deactivated (col. 9, lines 32-45) and controlling, with the computing device, the operation of the implement actuator 28 based on further operator inputs received from the input device 38 to perform the implement-based movement operation while the load sensing system is deactivated and while the pump output is supplying pressurized hydraulic fluid at the maximum pump output, wherein 
(claims 2 and 13) receiving the input providing the indication that the implement-based movement operation is to be performed comprises monitoring movement of the input device 38 to detect a pattern of input device movements indicative of an implement-based movement operation, deactivating the load sensing system comprises deactivating the load sensing system in response to the detection of the pattern of input device movements (col. 7, lines 31-49), 
(claims 3 and 14) the input device 38 is movable across a range of positions, wherein monitoring the movement of the input device comprises monitoring the movement of the input device relative to a movement range defined across a portion of the range of positions to detect the pattern of input device movements (col. 7, lines 31-49),
(claims 4 and 15) monitoring the movement of the input device relative to the movement range comprises detecting when the input device 38 is moved across the movement range a threshold number of times within a given time period (col. 7, lines 31-49),
(claims 5 and 16) further monitoring, with the computing device 104, the movement of the input device 38 to determine when the implement-based movement operation is no longer being performed, and upon the determination that the implement-based movement operation is no longer being performed, re-activating the load sensing system 54 to allow the output of the pump to be regulated by the load sensing system (col. 7, lines 42-49),
(claims 6 and 17) the implement-based movement operation comprises an implement shaking operation (shake out mode).
 (claims 8 and 12) a load bypass valve 78 is provided in fluid communication with a load sensing line 88 of the load sensing system, wherein deactivating the load sensing system comprises controlling an operation of the load bypass valve 78 to deactivate the load sensing system (col. 7, lines 50-67),
(claims 9 and 19) controlling the operation of the load bypass valve 78 comprises actuating the load bypass valve to a position 82 at which the load sensing line 88 is connected to a pump supply line 58 of the work vehicle.
(claims 10 and 20) controlling the operation of the implement actuator 28 comprises controlling an operation of a control valve 64 configured to regulate the supply of pressurized hydraulic fluid to the implement actuator 28,
and (claim 11) the implement actuator comprises a tilt cylinder 28 (the cylinder that tilts the implement 14) configured to adjust a tilt angle of the implement 14.
Brinkman et al. does not disclose setting the output of the pump to a maximum pump output when the load sensing system is deactivated and performing the implement-based movement operation.
Farrell teaches for a method for controlling the operation of a work vehicle (col. 1, lines 5-7), the work vehicle including an implement actuator 12 configured to control movement of an implement (bucket) of the work vehicle and a pump 20 configured to supply pressurized hydraulic fluid to the implement actuator 12 by initially controlling an operation of the implement actuator based on operator inputs (joysticks in FIG. 1) while a load sensing system 46,22 of the work vehicle is operable to adjust an output of the pump 20, receiving an input (energizing switch 41) providing an indication that an implement-based movement operation is to be performed (shake out mode) and that the output of the pump is set to a maximum pump output (full stroke) when the load sensing system is deactivated (by energizing switch 41), and performing the implement-based movement operation for the purposes of eliminating delays associated with the pump increasing its displacement to pressurize the supply line.  See Farrell, Abstract and col. 3, lines 4-21.
Since Brinkman et al. and Farrell are both in the same field of endeavor the purpose disclosed by Farrell would have been recognized in the pertinent art of Brinkman et al.  It would have been obvious at a time before the invention was effectively filed to a person having ordinary skill in the art to modify the control of Brinkman et al. such that the output of the pump is set to a maximum pump output when the load sensing system is deactivated and performing the implement-based movement operation for the purposes of eliminating delays associated with the pump increasing its displacement to pressurize the supply line.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745  
December 17, 2022